Title: From George Washington to Antoine-Charles du Houx, baron de Vioménil, 23 December 1780
From: Washington, George
To: Vioménil, Antoine-Charles du Houx, baron de


                        
                            Sir
                            Head Quarters New Windsor 23d Decr 1780
                        
                        I have been honored with your letter of the 15th announcing the sudden death of the Chevr de Ternay. I
                            extremely regret this event, as from the short acquaintance which I had an opportunity of making with that Gentleman I had
                            conceived a high opinion of his Merit. I am pleased to hear that the command of his Most Christian Majesty’s squadron
                            devolves upon an Officer of whom you speak so favorably as you do of the Chevalier Destouches.
                        I feel very sensibly your expressions of esteem for me, and I beg leave to assure you that I shall take every
                            opportunity of convincing you that I am With great Respect Sir Yr most obt and hble Servt
                        
                            I immediately forwarded your dispatches by Express to the Minister of France.
                        
                    